Name: Decision of the Board of Governors of 11 June 1990 on the increase in the Bank's capital
 Type: Decision
 Subject Matter: EU institutions and European civil service;  business organisation
 Date Published: 1990-12-31

 Avis juridique important|31990D1231(01)Decision of the Board of Governors of 11 June 1990 on the increase in the Bank's capital Official Journal L 377 , 31/12/1990 P. 0001 - 0002DECISION OF THE BOARD OF GOVERNORS of 11 June 1990 on the increase in the Bank's capitalTHE BOARD OF GOVERNORS OF THE EUROPEAN INVESTMENT BANK, - Pursuant to the general principles common to the laws of the Member States; - pursuant to Articles 4 (3) and 5 (2) of the Statute; - Having regard to the conclusions of the Board of Directors at its meeting on 3 April 1990, on proposals from the Management Committee, UNANIMOUSLY DECIDES THAT: 1. Additional reserves of the Bank in the amount of ECU 1 225 million are to be considered as free reserves; 2. This amount be transformed into fully paid-in capital by way of a transfer from the Bank's additional reserves to its capital; 3. This capital be deemed to be subscribed and paid-in capital from 1 January 1991, so increasing the Bank's subscribed capital from ECU 28 800 million to ECU 30 025 million; 4. The capital subscribed by Member States be further raised, also with effect from 1 January 1991, from ECU 30 025 million to ECU 57 600 million so as to arrive, after taking into account the aforesaid contributions, at the following amounts (expressed in ecus): Germany 11 017 450 000 France 11 017 450 000 Italy 11 017 450 000 United Kingdom 11 017 450 000 Spain 4 049 856 000 Belgium 3 053 960 000 Netherlands 3 053 960 000 Denmark 1 546 308 000 Greece 828 380 000 Portugal 533 844 000 Ireland 386 576 000 Luxembourg 77 316 000 57 600 000 000 5. The new amount of subscribed capital shall, in the absence of unforeseen developments, cover the period to at least the end of 1995; 6. Each Member State shall pay in, in ecus or in its national curency, 1,81323663 % of its share in the subscribed capital increase of ECU 27 575 000 000 for an aggregate total of ECU 500 000 000 in 10 equal semi-annual instalments beginning on 30 April 1994 and ending on 31 October 1998; 7. The exchange rates employed for converting into ecu the national currencies used for payments shall be those effective on the last working day of the month preceding the date of payment; 8. The capital increase of ECU 1 225 000 000 in subscribed and fully paid-in capital, funded with the transfer from the Bank's additional reserves, will not give rise to maintenance of value payments as per Article 7 of the Statute. 9. CONSEQUENTLY 9.1. From 1 January 1991, the first paragraph of Article 4 (1) of the Statute shall read as follows: 'The capital of the Bank shall be fifty-seven thousand six hundred million ECU, subscribed by Member States as follows: Germany 11 017 450 000 France 11 017 450 000 Italy 11 017 450 000 United Kingdom 11 017 450 000 Spain 4 049 856 000 Belgium 3 053 960 000 Netherlands 3 053 960 000 Denmark 1 546 308 000 Greece 828 380 000 Portugal 533 844 000 Ireland 386 576 000 Luxembourg 77 316 000` 9.2. From 1 January 1991, Article 5 (1) of the Statute shall read as follows: 'The subscribed capital shall be paid in by Member States to the extent of 7,50162895 % on average of the amounts laid down in Article 4 (1)`; 10. This Decision shall take effect from 1 January 1991. 11. This Decision shall be published in the Official Journal of the European Communities. For the Board of Governors The President P. BÃ RÃ GOVOY The Secretary D. HARTWICH